Case 18-32177-sgj11 Doc 42 Filed 10/23/18            Entered 10/23/18 16:38:47        Page 1 of 3



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE                                                §
                                                     §
FOUNDRY CLUB, LLC                                    §       Case No. 18-32177
    DEBTOR                                           §


                              AMENDED MOTION TO DISMISS

     NO HEARING WILL BE CONDUCTED ON THIS MOTION UNLESS A
WRITTEN OBJECTION OR REQUEST FOR HEARING IS FILED WITH THE
UNITED STATES BANKRUPTCY CLERK, 1100 COMMERCE STREET, 12TH FLOOR
DALLAS, TEXAS 75242, WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF
THE FILING OF THIS MOTION, UNLESS THE COURT, SUA SPONTE, OR UPON
TIMELY APPLICATION OF A PARTY IN INTEREST, SHORTENS OR EXTENDS
THE TIME FOR FILING SUCH OBJECTION OR REQUEST FOR HEARING.
     IF NO OBJECTION OR REQUEST FOR HEARING IS TIMELY FILED, THE
MOTION SHALL BE DEEMED TO BE UNOPPOSED AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT. THE COURT RESERVES THE
RIGHT TO SET ANY MATTER FOR HEARING.


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, Foundry Club LLC., ("Debtor"), in the above-styled and numbered

cause, and files this its Motion to Dismiss ("Motion"), and in support thereof would respectfully

show unto the Court as follows:
Case 18-32177-sgj11 Doc 42 Filed 10/23/18              Entered 10/23/18 16:38:47            Page 2 of 3



       1.      On or about July 2, 2018 Debtor filed its Voluntary Petition for relief under

Chapter 11 of the United States Bankruptcy Code and has continued in possession of its property

and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the

Bankruptcy Code.

       2.      The Debtor operated a cooperative office space business in Dallas Texas.

       3.      As a result of an order allowing the landlord to take over the space the Debtor

business was closed down.

       4.      The Debtor has no operations and no ability to reorganize.

       5.      Debtor seeks to dismiss this proceeding.

       WHEREFORE, PREMISES CONSIDERED, Debtor, Foundry Ventures, Inc,

respectfully prays this Honorable Court enter an Order Dismissing this case, and for such other

and further relief, at law or in equity, to which Debtor may show itself justly entitled.




                                               Respectfully submitted,



                                               ERIC A. LIEPINS, P.C.
                                               12770 Coit Road, Suite 1100
                                               Dallas, Texas 75251
                                               (972) 991-5591
                                               (972) 991-5788 - fax


                                               BY: /s/ Eric Liepins_____
                                                       ERIC A. LIEPINS, SBN 12338110


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was sent to all
Case 18-32177-sgj11 Doc 42 Filed 10/23/18          Entered 10/23/18 16:38:47        Page 3 of 3



creditors and the United States Trustee, United States mail on this the 22nd day of October 2018.

                                            __/s/ Eric Liepins______
                                            Eric A. Liepins
